NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EZELL ANDERSON, Jr., DBA Mom’s                  No. 17-15403
Choice Meats,
                                                D.C. No. 2:14-cv-02307-JAM-CKD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES DEPARTMENT OF
AGRICULTURE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Ezell Anderson, Jr. appeals pro se from the district court’s summary

judgment in his action seeking judicial review under the Food Stamp Act of 1964

(the “Act”) of the United States Food and Nutrition Service’s permanent



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disqualification of Mom’s Choice Meats from the Supplemental Nutrition

Assistance Program (“SNAP”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Anderson

failed to establish a genuine dispute of material fact as to whether personnel of

Mom’s Choice Meats trafficked in SNAP benefits. See 7 C.F.R. § 271.2 (defining

“trafficking” under the Act as including “buying or selling” SNAP benefits “for

cash or consideration other than eligible food”), § 278.6(e)(1)(i) (providing that a

firm shall be disqualified permanently if “[p]ersonnel of the firm have trafficked”

in SNAP benefits); Kim v. United States, 121 F.3d 1269, 1273 (9th Cir. 1997)

(holding that under the Act “even innocent owners” may be disqualified

permanently for trafficking violations).

      The district court did not abuse its discretion by denying Anderson’s motion

for recusal because Anderson failed to establish any basis for recusal. See United

States v. Johnson, 610 F.3d 1138, 1147-48 (9th Cir. 2010) (setting forth standard

of review and discussing grounds for recusal).

      We reject as without merit Anderson’s contentions regarding his former

counsel’s allegedly improper conduct and the mailing of the magistrate judge’s

findings and recommendations to Anderson’s former counsel.


                                           2                                   17-15403
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Anderson’s requests to remand this action for an award of attorney’s fees,

sanctions, or an investigative hearing, set forth in the opening brief, are denied.

      AFFIRMED.




                                           3                                    17-15403